—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 1997, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant received temporary part-time work assignments from an employment agency until she decided to leave her job in order to attend a legal secretarial training course. Although claimant was initially approved for additional benefits for vocational training pursuant to Labor Law § 599, that approval was withdrawn once it was determined that claimant was disqualified from receiving regular benefits. Because voluntarily leaving employment for the purpose of attending school does not constitute good cause under the Labor Law (see, Matter of Talyansky [Sweeney], 234 AD2d 880, lv denied 90 NY2d 802; Matter of Sanchez [Sweeney], 231 AD2d 778), we find that substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving regular benefits because she voluntarily left her employment without good cause. Accordingly, we decline to disturb the finding that claimant was not entitled to additional benefits under Labor Law § 599 (see, Matter of Kern [Sweeney], 216 AD2d 769).
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.